DETAILED ACTION
Claims 1, 2 and 4-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Final Office Action from 30 June 2022, the Applicant has filed a Response After Final Action on 03 August 2022.
With regard to the nonstatutory double patenting rejection given to claims 1-8 of the instant application as previously presented, over claims of U.S. Patent No. 10,600,424 B2, the Applicant has filed a terminal disclaimer to this end. The terminal disclaimer is entered and approved. The Examiner hereby withdraws the double patenting rejection.
Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:
“a detection unit for detecting …” in claim 7;
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a processor [0053], [0055] and a mobile phone or a computer [0100] as the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1, 2 and 4-8 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A method for decoding a digital audio signal encoded using predictive coding and transform coding, wherein the method comprises the following operations:
predictive decoding of a preceding frame of the digital audio signal, encoded by a set of predictive coding parameters; and
upon detecting the loss of a current frame of the encoded digital audio signal, before receiving a next frame following the current frame, and thus regardless of whether the next frame is encoded using predictive coding or encoded using transform coding or is a transition frame:
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, a replacement frame for the current frame;
generating, by prediction, from at least one predictive coding parameter encoding the preceding frame, an additional segment of digital audio signal; and
temporarily storing said additional segment of digital audio signal; and upon receiving of the next frame, if the next frame is encoded using transform coding or is a transition frame from predictive coding to transform coding, the method further comprises decoding said next frame using said additional segment of digital audio signal, the next frame of encoded digital audio signal comprising at least one segment encoded by transform and the preceding frame is encoded by predictive coding via a core predictive coder operating at a first frequency, and
wherein the next frame is a transition frame comprising at least one sub-frame encoded by predictive coding via a core predictive coder operating at a second frequency that is different from the first frequency, the next frame comprising a bit indicating the frequency of the core predictive coding used.
Closest Prior Art
The reference of Mittal et al (US 2014/0019142 A1) provides teaching for a method of decoding an audio signal [0013] with an audio signal received making use of code excited linear prediction (as the predictive coding) and modified discrete cosine transform (as the transform coding) [0014], as transition decoding technique [0016], time-domain and transform domain decoding used on portions of audio with predictive coding parameters [0024], performing loss recovery indicating the detection of a loss in signal frame [0018], identifying lost frames before identifying subsequent frames (FIG. 3 Steps 305, 310, 312, 315), and using prediction to generate an additional segment of digital audio ([0022]-[0023]).
Chen (US 2002/0007273 A1) provides teaching for performing frame loss concealment regardless of the coding format used on the current frame or the preceding frame [0033].
Titchener et al (US 2011/0046761 A1) provides teaching for memory for temporarily storing internal decoded values [0089].
Mittal et al (US 2013/0173259 A1) provides teaching for the use of LPC/CELP as predictive coding techniques applied to switching between speech and other audio frames [0021], transitioning between speech and other audio codes [0022], a hybrid coder for selecting a mode to encode a signal on a frame-by-frame basis, showing the encoding of a frame using a first frequency and a second frame by a second frequency [0024].
The prior art of record taken alone or in combination however fail to teach, inter alia a method for decoding a digital audio signal through predictive and transform coding wherein a next frame which has a bit that indicates the frequency of a core predictive coding, is a transition frame having at least one sub-frame encoded by predictive coding operating at a frequency different a second frequency applied to a preceding frame encoded by predictive coding.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 4, 5 and 6 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 7, the prior art of record taken alone or in 
combination fail to teach, inter alia, a decoder for decoding a digital audio signal through predictive and transform coding wherein a next frame which has a bit that indicates the frequency of a core predictive coding, is a transition frame having at least one sub-frame encoded by predictive coding operating at a frequency different a second frequency applied to a preceding frame encoded by predictive coding.
Claim 7 is hereby allowed over the prior art of record.
Dependent claim 8 depends on claim 7 and is also allowed over the prior art of record based on its dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657